Citation Nr: 9922189	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-12 280 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from February 1967 to February 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the St. Louis, 
Missouri Department of Veterans Affairs (VA) Regional Office, 
which denied service connection for PTSD.  In July 1998, the 
veteran advised that he had moved to Alabama, and thus, his 
claim is now serviced by the Montgomery, Alabama VA Regional 
Office (RO).  


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in April 
1991. 

2.  Evidence submitted since the 1991 Board decision includes 
VA medical records, a report from the Department of the Army, 
and statements of the veteran.

3.  The additional evidence submitted is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1998).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
the evidence is new and material, the VA conducts a three-
step test: first, the VA must determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108; second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the VA must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the claim after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999), citing 
Elkins v. West, 12 Vet. App. 209 (1999).  

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998); see Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

As to credible supporting evidence that the claimed inservice 
stressors actually occurred, the nature of this evidence will 
vary, depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 1991).  When it is determined 
that the veteran engaged in combat and the claimed stressors 
are related to that combat, the veteran's lay testimony 
regarding claimed stressors generally must be accepted as 
conclusive as to their occurrence.  Cohen, 10 Vet. App. at 
146.  However, this rule does not apply in cases in which (1) 
the veteran's descriptions of stressors are not consistent 
with the circumstances, conditions, or hardships of service 
or (2) the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Id. at 
147.  When it is determined that the veteran did not engage 
in combat, credible supporting evidence showing that his 
claimed inservice stressors actually occurred is required for 
him to prevail.  Id.  His lay testimony alone is not enough 
to establish that the stressors actually occurred.  Id.  The 
determination of combat status is a question to be decided on 
the basis of the evidence of record in each case.  Id. at 
146.  

The Board denied service connection for PTSD in April 1991.  
At that time, the evidence included the veteran's claim, 
service medical records, service records, the veteran's 
testimony and statements, and VA medical evidence from 1983 
to 1990, including a VA hospitalization report and VA 
examinations. Service medical records show no treatment for a 
psychiatric disability during service.  On examination for 
discharge from service, psychiatric evaluation was normal.  
The veteran's service records indicate that he served in 
Vietnam for 7 months as a heavy vehicle driver.  There is no 
indication that the veteran served in combat.

VA medical records show that the veteran was treated for 
anxiety neurosis and nervousness from 1983 to 1986.  

In various statements and at his May 1988 hearing, the 
veteran reported that his stressors included trucks blown up 
in front and behind him; being pinned down in an ammo dump; 
being pinned down by enemy, losing his truck trailer to a 
landmine, and blowing up a bridge; and unloading supplies on 
a hillside with bombs falling all around them.

A November 1989 VA social survey and December 1989 VA 
examination contain diagnoses of PTSD based on the veteran's 
symptoms of nightmares, guilt, and depression.  However, 
following an October 1990 VA case study and VA psychiatric 
examination, a Board of VA examiners determined that PTSD was 
not shown as the veteran's experiences in Vietnam were not 
extraordinary.  It was noted that he drove a truck, did not 
loose a man in his unit, and was pinned down for 5 days 
because of roadblock due to mines, not enemy fire.  The 
diagnosis was anxiety neurosis.

In essence, at the time of the April 1991 Board decision, 
although the record contained diagnoses of PTSD, evidence of 
verified combat stressors were not found.  See Wood v. 
Derwinski, 1 Vet App. 190 (1991).

Evidence submitted or associated with the claims file since 
the April 1991 denial consists of VA examinations and medical 
records, an April 1998 report from the Department of the 
Army, and the veteran's statements.  

An October 1993 VA examination indicated that the veteran 
complained of anxiety and nervousness.  On evaluation, he was 
described as nervous, tense, and irritable at times.  He 
denied depression, tearfulness, or suicidal ideation.  The 
diagnoses were generalized anxiety and depression, secondary 
to back pain and not being able to do the things he used to 
do.  An October 1993 VA medical report shows that the veteran 
was seen requesting referral to Mental Health clinic for 
complaints of nervousness since service, frequent dreams of 
Vietnam, and feeling anxious, short-tempered and depressed.  
The diagnosis was PTSD with depression and anxiety.  The 
veteran was referred to Mental Health Clinic for evaluation.  
A January 1994 VA mental health evaluation reveals that the 
veteran reported that he drove a truck in Vietnam and was 
hospitalized for 2-weeks in Vietnam for his nerves after 
seeing the truck in front of him get blown up after the 
driver jumped free.  The veteran complained of nightmares and 
intrusive thoughts of Vietnam.  The diagnostic impression was 
that PTSD did not appear to be a significant factor in the 
veteran's life.  VA medical records show treatment from May 
1997 to July 1997 for complaints including loss of energy, 
depression, sleeplessness, increased irritability, and 
nightmares of Vietnam.  The diagnoses included PTSD, mixed 
anxiety, and depression.  VA clinical records reveal an 
impression of PTSD in June 1984, and a May 1997 diagnosis of 
PTSD.  

In a statement submitted in October 1997, the veteran again 
reported stressors including trucks blown up in front and 
behind him in August or September 1968; being pinned down in 
an ammo dump in October or November 1968; pinned down by 
enemy, loosing his truck trailer to a landmine, and blowing a 
bridge in December 1968; and unloading supplies on a hillside 
with bombs falling all around them.  An April 1998 report 
from the Department of the Army shows that a bridge was blown 
out and a truck was lost to an explosion prior to July 31, 
1968.  Additionally, in the period ending in January 1969, 
there was increased enemy activity along the truck route 
which required defensive report; however, the report 
specifically states that the convoy drew no enemy fire. 

To the extent that the veteran contends that his current 
symptoms are symptoms of PTSD and are related to his service, 
such allegations are lay speculation on medical issues 
involving the etiology of a disability and does not bear 
directly and substantially to the claim on appeal and are not 
material.  See Pollard v. Brown, 6 Vet.App. 11  (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet.App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray v. Brown, 5 Vet.App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(1991)). 

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 
Vet.App. 263, 268 (1995).  While the veteran is certainly 
capable of providing evidence of symptomatology, a lay person 
is not generally capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Routen v. Brown, 10 Vet.App. 183 (1997).  More 
importantly, his recent statements are repetitive of his 
prior claim.  This evidence is not new. 

The Board finds that the veteran's testimony and the VA 
medical records are all cumulative of that which was before 
the Board at the time of the April 1991 decision.  See Reid 
v. Derwinski, 2 Vet.App. 312 (1992).  None of the evidence 
submitted since the April 1991 denial is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  At the time of the April 1991 rating decision, 
the records established that the veteran had a current 
diagnosis of PTSD.  However, there was a lack of competent 
evidence of combat stressors in service sufficient to support 
such diagnosis.  The evidence submitted does not change the 
prior evidentiary defects.  The record contains additional 
diagnosis of PTSD, but again the veteran's reported combat 
stressors during service have not been demonstrated.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection for PTSD.

The Board acknowledges that it decided the issue on appeal on 
a different basis than did the RO.  When the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must be considered whether the veteran has been given 
adequate notice and opportunity to respond and, if not, 
whether he will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board concludes that the veteran 
has not been prejudiced by the decision herein.  The 
veteran's claim was denied by the RO on the basis of the 
absence of a verified stressor.  The Board considered the 
same law and regulations.  The Board merely concludes that 
with respect to this issue, the evidence submitted by the 
veteran did not meet the requirement that new and material 
evidence be presented following a Board decision on the same 
issue.  The result is the same. 


ORDER

The veteran's petition to reopen the veteran's claim for 
entitlement to service connection for PTSD is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

